          Case 2:19-mc-00144-UJ Document 3-1 Filed 07/26/19 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT FOR
                  THE EASTERN DISTRICT OF PENNSYLVANIA


 PRESIDENTIAL HEALTHCARE CREDIT                      CIVIL DIVISION
 CORPORATION,
                                                     Case No: 19-mc-144
                       Plaintiff,

                 -v-

 WHITE RABBIT PARTNERS, INC et al

                       Defendant,
                 -v-

 THE VANGUARD GROUP, INC. et al

                       Garnishee,

                                            ORDER


        AND NOW, to-wit, this _______ day of __________________, IT IS ORDERED that

Robert Bassler will serve the Write of Execution and Interrogatories upon The Vanguard Group,

Inc. in this action.

        IT IS FURTHER ORDERED that proof of service shall be made by affidavit in accordance

with Rule 4(g) of the Federal Rules of Civil Procedure.




                                                          FOR THE COURT



                                                          _____________________________
